DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on October 17, 2022, for the application with serial number 16/850,921.

Claims 1, 11, 13, 17, and 18 are amended.
Claims 1-18 are pending.

Response to Remarks/Amendments
35 USC §102 Rejections
The Applicant traverses the rejection of independent claims 1 and 13 as being anticipated by Tse, contending that Tse does not teach a deep cellular recurrent neural network.  See Remarks p. 9  In response, the Examiner points to cited col 4, ln 31-40, which explicitly teaches that a long short-term memory unit may refer to a recurrent neural network architecture.  The referenced convolutional network in Tse is merely one example of an architecture that may be used to implement the neural network architecture disclosed in Tse.  The architecture in Tse also uses a cell memory; contrary to the Applicant’s assertions.  See Col 5, ln 19-23 and col 6, ln 50-61.
35 USC §103 Rejections
The rejection of claims 2-12 and 14-17 stands or falls with the rejection of independent claims 1 and 13.
Independent claim 18 is obvious over Tse in view of Cho for essentially the same reasons independent claims 1 and 13 are anticipated by Tse, as explained, above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10185895 B1 to Tse et al. (hereinafter ‘TSE’).

Claim 1 (Currently Amended)
TSE discloses a machine learning system (see abstract; a convolutional neural network) comprising: a plurality of sensors being located on a computational front-end (see col 3, ln 52-col 4, ln 3; electronic storage of one or more image sensors.  Images are captured from image sensors); 
a deep cellular recurrent neural network (see col 4, ln 31-40; a long short-term memory unit may refer to a recurrent neural network architecture) configured to receive time-series data input from each of the plurality of sensor (see col 4, ln 31-55; each representation is fed into the LSTM on time-step at a time), the deep cellular recurrent neural network comprising:
a plurality of cellular long short-term memory networks arranged in corresponding nodes (see abstract; a contextual long short-term memory unit that generates two-dimensional outputs based on two-dimensional feature maps), wherein each node includes an individual long short-term memory network (see abstract and col 1, ln 36-47; a contextual long short-term memory unit that generates two-dimensional outputs based on two-dimensional feature maps.  Computer program components may include one or more of a contextual LSTM component), and each of the plurality of cellular long short-term memory networks are interconnected to at least one cellular long short-term memory network in an adjacent node (see col 6, ln 28-38; classification may be performed by a fully connected layer that takes input from two-dimensional outputs); and  
one or more feed-forward layers being located on a computational back-end configured to receive data output, the data output being processed by the deep cellular recurrent neural network (see col 6, ln 38-49; the output of the contextual short-term memory unity may be multiplied elementwise with the last convolution layer in a feedforward convolutional neural network). 

Claim 13 (Currently Amended)
TSE discloses a method of implementing a machine learning system (see abstract; a convolutional neural network) comprising: providing a plurality of sensors being located on a computational front-end (see col 3, ln 52-col 4, ln 3; electronic storage of one or more image sensors.  Images are captured from image sensors); 
providing a deep cellular recurrent neural network (see col 4, ln 31-40; a long short-term memory unit may refer to a recurrent neural network architecture) configured to receive time-series data input from each of the plurality of sensor (see col 4, ln 31-55; each representation is fed into the LSTM on time-step at a time), the deep cellular recurrent neural network comprising:
a plurality cellular long short-term memory networks arranged in corresponding nodes (see abstract; a contextual long short-term memory unit that generates two-dimensional outputs based on two-dimensional feature maps), wherein each of the plurality of cellular long short-term memory networks are interconnected to at least one cellular long short-term memory in an adjacent node (see col 6, ln 28-38; classification may be performed by a fully connected layer that takes input from two-dimensional outputs); and 
providing one or more feed-forward layers being located on a computational back-end configured to receive data output, the data output being processed by the deep cellular recurrent neural network (see col 6, ln 38-49; the output of the contextual short-term memory unity may be multiplied elementwise with the last convolution layer in a feedforward convolutional neural network).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 2-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10185895 B1 to TSE et al. in view of US 20200090306 A1 to Cho et al. (hereinafter ‘CHO’).

Claim 2 (Original)
TSE discloses the machine learning system as set forth in claim 1.
TSE does not specifically disclose, but CHO discloses, wherein the plurality of sensors are arranged in a nodular array (see ¶[0054]-[0056] and Fig. 1; a lens array and sensing elements that generate sensing information), wherein the plurality of sensors are then configured to provide the time-series data input in a nodular array corresponding in parameters to the nodular array in which the plurality of sensors are arranged (see ¶[0064]-[0066]; a transformation matrix represents a relationship between sensing information and signal information.  The information corresponding to sensing elements may be determined based on an arrangement of lenses and the sensor, a number of lenses, or a number of sensing elements). 
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  CHO discloses a method and apparatus for restoring an image that includes the use of a fully connected convolutional neural network with sensors mapped to a matrix of input sensing parameters that may be square.  It would have been obvious to include the square matrix and fully connected neural network receiving input from sensors as taught by CHO in the system executing the method of TSE with the motivation to process image data using a neural network.

Claim 3 (Original)
The combination of TSE and CHO discloses the machine learning system as set forth in claim 2.
TSE further discloses wherein the plurality cellular long short-term memory networks are arranged in a nodular array corresponding in shape to the nodular array in which the time-series data input is arranged (see col 5, ln 19-23; a cell memory may be three-dimensional with shape (ncells, map_width, map_height).  Different size kernels may capture spatio-temporal behaviors). 

Claim 4 (Original)
The combination of TSE and CHO discloses the machine learning system as set forth in claim 3.
TSE further discloses wherein the nodular array of the time-series data input is provided in the form of a matrix having a plurality of columns and rows each cell in the matrix being representative of the time-series data input being provided by each of the plurality of sensors (see col 6, ln 11-28 & Figs. 5A-B; rows and columns define the size of the attention maps). 

Claim 5 (Original)
The combination of TSE and CHO discloses the machine learning system as set forth in claim 4.
TSE does not specifically disclose, but CHO discloses, wherein the matrix representative of the nodular array of the time-series data input is symmetrical about one or more axes of the matrix (see ¶[0116] and [0120]; the kernel may be a square matrix).
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  CHO discloses a method and apparatus for restoring an image that includes the use of a fully connected convolutional neural network with sensors mapped to a matrix of input sensing parameters that may be square.  It would have been obvious to include the square matrix and fully connected neural network as taught by CHO in the system executing the method of TSE with the motivation to process image data using a neural network.

Claim 6 (Original)
The combination of TSE and CHO discloses the machine learning system as set forth in claim 4.
TSE does not specifically disclose, but CHO discloses, wherein the matrix representative of the nodular array of the time-series data input is symmetrical about both horizontal and vertical axes of the matrix (see ¶[0116] and [0120]; the kernel may be a square matrix).
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  CHO discloses a method and apparatus for restoring an image that includes the use of a fully connected convolutional neural network with sensors mapped to a matrix of input sensing parameters that may be square.  It would have been obvious to include the square matrix and fully connected neural network as taught by CHO in the system executing the method of TSE with the motivation to process image data using a neural network.

Claim 7 (Original)
The combination of TSE and CHO discloses the machine learning system as set forth in claim 3.
TSE does not specifically disclose, but CHO discloses, wherein each of the plurality cellular long short-term memory networks are provided with one or more unique communication channels between one or more adjacent cellular long short-term memory networks (see ¶[0109]; the neural network may be a deep neural network, a recurrent neural network, and a fully connected network). 
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  CHO discloses a method and apparatus for restoring an image that includes the use of a fully connected convolutional neural network with sensors mapped to a matrix of input sensing parameters that may be square.  It would have been obvious to include the square matrix and fully connected neural network as taught by CHO in the system executing the method of TSE with the motivation to process image data using a neural network.

Claim 8 (Original)
The combination of TSE and CHO discloses the machine learning system as set forth in claim 7.
TSE does not specifically disclose, but CHO discloses, wherein each of the plurality cellular long short-term memory networks are provided with one or more unique communication channels between one or more adjacent cellular long short-term memory networks (see ¶[0109]; the neural network may be a deep neural network, a recurrent neural network, and a fully connected network).
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  CHO discloses a method and apparatus for restoring an image that includes the use of a fully connected convolutional neural network with sensors mapped to a matrix of input sensing parameters that may be square.  It would have been obvious to include the square matrix and fully connected neural network as taught by CHO in the system executing the method of TSE with the motivation to process image data using a neural network.

Claim 9 (Original)
The combination of TSE and CHO discloses the machine learning system as set forth in claim 5.
TSE does not specifically disclose, but CHO discloses, wherein each of the plurality cellular long short-term memory networks are provided with one or more unique communication channels between one or more adjacent cellular long short-term memory networks (see ¶[0109]; the neural network may be a deep neural network, a recurrent neural network, and a fully connected network).
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  CHO discloses a method and apparatus for restoring an image that includes the use of a fully connected convolutional neural network with sensors mapped to a matrix of input sensing parameters that may be square.  It would have been obvious to include the square matrix and fully connected neural network as taught by CHO in the system executing the method of TSE with the motivation to process image data using a neural network.

Claim 10 (Original)
The combination of TSE and CHO discloses the machine learning system as set forth in claim 9.
TSE does not specifically disclose, but CHO discloses wherein each of the plurality cellular long short-term memory networks are provided with one or more unique communication channels between one or more adjacent cellular long short-term memory networks (see ¶[0109]; the neural network may be a deep neural network, a recurrent neural network, and a fully connected network).
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  CHO discloses a method and apparatus for restoring an image that includes the use of a fully connected convolutional neural network with sensors mapped to a matrix of input sensing parameters that may be square.  It would have been obvious to include the square matrix and fully connected neural network as taught by CHO in the system executing the method of TSE with the motivation to process image data using a neural network.

Claim 14 (Original)
TSE discloses the method of implementing a machine learning system as set forth in claim 13.
TSE does not specifically disclose, but CHO discloses, further comprising: arranging the plurality of sensors into a nodular array (see ¶[0054]-[0056] and Fig. 1; a lens array and sensing elements that generate sensing information), wherein the plurality of sensors are then configured to provide the time-series data input in a nodular array corresponding in parameters to the nodular array in which the plurality of sensors are arranged (see ¶[0064]-[0066]; a transformation matrix represents a relationship between sensing information and signal information.  The information corresponding to sensing elements may be determined based on an arrangement of lenses and the sensor, a number of lenses, or a number of sensing elements). 
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  CHO discloses a method and apparatus for restoring an image that includes the use of a fully connected convolutional neural network with sensors mapped to a matrix of input sensing parameters that may be square.  It would have been obvious to include the square matrix and fully connected neural network receiving input from sensors as taught by CHO in the system executing the method of TSE with the motivation to process image data using a neural network.

Claim 15 (Original)
The combination of TSE and CHO discloses the method of implementing a machine learning system as set forth in claim 14.
TSE further discloses further comprising: arranging the plurality cellular long short-term memory networks into a nodular array corresponding in shape to the nodular array in which the time-series data input is arranged (see col 5, ln 19-23; a cell memory may be three-dimensional with shape (ncells, map_width, map_height).  Different size kernels may capture spatio-temporal behaviors), wherein the nodular array of the time-series data input is provided in the form of a matrix having a plurality of columns and rows each cell in the matrix being representative of the time-series data input being provided by each of the plurality of sensors (see col 6, ln 11-28 & Figs. 5A-B; rows and columns define the size of the attention maps); 
TSE does not specifically disclose, but CHO discloses, wherein the matrix representative of the nodular array of the time-series data input is symmetrical about two perpendicular axes of the matrix (see ¶[0116] and [0120]; the kernel may be a square matrix); 
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  CHO discloses a method and apparatus for restoring an image that includes the use of a fully connected convolutional neural network with sensors mapped to a matrix of input sensing parameters that may be square.  It would have been obvious to include the square matrix and fully connected neural network as taught by CHO in the system executing the method of TSE with the motivation to process image data using a neural network.

Claim 16 (Original)
The combination of TSE and CHO discloses the method of implementing a machine learning system as set forth in claim 15.
TSE does not specifically disclose, but CHO discloses, further comprising: providing one or more unique communication channels between each adjacent nodes of the plurality cellular long short-term memory networks (see ¶[0109]; the neural network may be a deep neural network, a recurrent neural network, and a fully connected network). 
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  CHO discloses a method and apparatus for restoring an image that includes the use of a fully connected convolutional neural network with sensors mapped to a matrix of input sensing parameters that may be square.  It would have been obvious to include the square matrix and fully connected neural network as taught by CHO in the system executing the method of TSE with the motivation to process image data using a neural network.

Claim(s) 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10185895 B1 to TSE et al. in view of US 20200090306 A1 to CHO et al. as applied to claims 1 and 2 above, and further in view of US 20190125298 A1 to Abolmaesumi et al. (hereinafter ‘ABOLMAESUMI’).

Claim 11 (Currently Amended)
The combination of TSE and CHO discloses the machine learning system of either claim 8 or 10.
The combination of TSE and CHO does not specifically disclose, but ABOLMAESUMI discloses, wherein each of the plurality cellular long short-term memory networks are configured to share computational load between adjacent long short-term memory network nodes through the one or more unique communication channels (see ¶[0081] and [157]; a neural network architecture with common shared layers that are used to facilitate in compressing image data before additional analysis).
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  ABOLMAESUMI discloses image analysis that uses a neural network architecture with common shared layers to facilitate compression before additional analysis.  It would have been obvious to use common shared layers as taught by ABOLMAESUMI in the system executing the method of TSE with the motivation to facilitate compression and conserve resources.  

Claim 12 (Original)
The combination of TSE, CHO, and ABOLMAESUMI discloses the machine learning system as set forth in claim 11.
TSE does not specifically disclose, but ABOLMAESUMI discloses, wherein a plurality of adjacent long short-term memory network nodes are configured to receive and to analyze data from a common cell of the matrix representing the nodular array of the time-series data input (see again ¶[0081] and [157]; a neural network architecture with common shared layers that are used to facilitate in compressing image data before additional analysis).
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  ABOLMAESUMI discloses image analysis that uses a neural network architecture with common shared layers to facilitate compression before additional analysis.  It would have been obvious to use common shared layers as taught by ABOLMAESUMI in the system executing the method of TSE with the motivation to facilitate compression and conserve resources.  

Claim 17 (Currently Amended)
The combination of TSE and CHO discloses the method of implementing a machine learning system as set forth in claim 16.
The combination of TSE and CHO does not specifically disclose, but ABOLMAESUMI discloses, further comprising: sharing computational load between adjacent long short-term memory network nodes through the one or more unique communication channels (see ¶[0081] and [157]; a neural network architecture with common shared layers that are used to facilitate in compressing image data before additional analysis); and 
utilizing a plurality of adjacent long short-term memory network nodes to analyze data from a common cell of the matrix representing the nodular array of the time-series data input (see again ¶[0081] and [157]; a neural network architecture with common shared layers that are used to facilitate in compressing image data before additional analysis).
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  ABOLMAESUMI discloses image analysis that uses a neural network architecture with common shared layers to facilitate compression before additional analysis.  It would have been obvious to use common shared layers as taught by ABOLMAESUMI in the system executing the method of TSE with the motivation to facilitate compression and conserve resources.  

Claim 18 (Currently Amended)
TSE discloses a machine learning system (see abstract; a convolutional neural network) comprising: a plurality of sensors being located on a computational front-end (see col 3, ln 52-col 4, ln 3; electronic storage of one or more image sensors.  Images are captured from image sensors); 
a deep cellular recurrent neural network (see col 4, ln 31-40; a long short-term memory unit may refer to a recurrent neural network architecture) configured to receive time-series data input from each of the plurality of sensor (see col 4, ln 31-55; each representation is fed into the LSTM on time-step at a time), the deep cellular recurrent neural network comprising:
a plurality cellular long short-term memory networks arranged in corresponding nodes (see abstract; a contextual long short-term memory unit that generates two-dimensional outputs based on two-dimensional feature maps), wherein each of the plurality of cellular long short-term memory networks are interconnected to at least one cellular long short-term memory network in an adjacent node (see col 6, ln 28-38; classification may be performed by a fully connected layer that takes input from two-dimensional outputs); and  
one or more feed-forward layers being located on a computational back-end configured to receive data output, the data output being processed by the deep cellular recurrent neural network (see col 6, ln 38-49; the output of the contextual short-term memory unity may be multiplied elementwise with the last convolution layer in a feedforward convolutional neural network);  
TSE does not specifically disclose, but CHO discloses, wherein the plurality of sensors are arranged in a nodular array (see ¶[0054]-[0056] and Fig. 1; a lens array and sensing elements that generate sensing information), wherein the plurality of sensors are then configured to provide the time-series data input in a nodular array corresponding in parameters to the nodular array in which the plurality of sensors are arranged (see ¶[0064]-[0066]; a transformation matrix represents a relationship between sensing information and signal information.  The information corresponding to sensing elements may be determined based on an arrangement of lenses and the sensor, a number of lenses, or a number of sensing elements). 
TSE further discloses wherein the plurality cellular long short-term memory networks are arranged in a nodular array corresponding in shape to the nodular array in which the time-series data input is arranged (see col 5, ln 19-23; a cell memory may be three-dimensional with shape (ncells, map_width, map_height).  Different size kernels may capture spatio-temporal behaviors); 
wherein the nodular array of the time-series data input is provided in the form of a matrix having a plurality of columns and rows each cell in the matrix being representative of the time-series data input being provided by each of the plurality of sensors (see col 6, ln 11-28 & Figs. 5A-B; rows and columns define the size of the attention maps); 
TSE does not specifically disclose, but CHO discloses, wherein the matrix representative of the nodular array of the time-series data input is symmetrical about both horizontal and vertical axes of the matrix (see ¶[0116] and [0120]; the kernel may be a square matrix); 
wherein each of the plurality cellular long short-term memory networks are provided with one or more unique communication channels between one or more adjacent cellular long short-term memory networks (see ¶[0109]; the neural network may be a deep neural network, a recurrent neural network, and a fully connected network). 
TSE does not specifically disclose, but ABOLMAESUMI discloses, wherein each of the plurality cellular long short-term memory networks are configured to share computational load between adjacent long short-term memory network nodes through the one or more unique communication channels (see ¶[0081] and [157]; a neural network architecture with common shared layers that are used to facilitate in compressing image data before additional analysis); and 
wherein a plurality of adjacent long short-term memory network nodes are configured to receive and to analyze data from a common cell of the matrix representing the nodular array of the time-series data input (see again ¶[0081] and [157]; a neural network architecture with common shared layers that are used to facilitate in compressing image data before additional analysis).
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  CHO discloses a method and apparatus for restoring an image that includes the use of a fully connected convolutional neural network with sensors mapped to a matrix of input sensing parameters that may be square.  It would have been obvious to include the square matrix and fully connected neural network as taught by CHO in the system executing the method of TSE with the motivation to process image data using a neural network.
TSE discloses a system and method for classifying activities captured within images that uses a neural network with sensors to process images using feature maps obtained from the sensors.  ABOLMAESUMI discloses image analysis that uses a neural network architecture with common shared layers to facilitate compression before additional analysis.  It would have been obvious to use common shared layers as taught by ABOLMAESUMI in the system executing the method of TSE with the motivation to facilitate compression and conserve resources.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624